Citation Nr: 1446923	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-43 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 12, 2001 for the award of service connection for major depression with psychotic features/schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and H. M.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from October 1976 to March 1977, and from December 1978 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a November 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for an earlier effective date for the award of service connection for major depression with psychotic features/schizophrenia.  In January 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in November 2009.

The Board notes that in August 2006, the RO, inter alia, found that the Veteran was not competent to handle the disbursement of funds.  The Veteran's spouse was subsequently appointed as his fiduciary.  Although the Veteran's spouse manages his VA disability compensation as his appointed fiduciary, she did not act on his behalf in pursing the underlying appeal.

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.

During his April 2014 hearing, and subsequent to the October 2009 SOC reflecting continued denial of the claim, the Veteran submitted additional evidence in support of his claim.  These documents were accompanied by a waiver of initial RO consideration.  However, this submission consisted of various adjudicatory documents that were duplicative of those already contained in the claims file.  Such a waiver of initial RO consideration is therefore not required.  See 38 C.F.R.             § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.   A review of the documents in Virtual VA reveals a April 2014 hearing transcript.  The remaining documents in Virtual VA are either duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

As a final preliminary matter, the Board notes that during the April 2014 hearing, the Veteran's representative generally argued that there was clear and unmistakable error (CUE) in a July 1995 Board decision which denied the Veteran's claim for service connection for an acquired psychiatric disorder.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411 (2013).  A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1400(a) (2013).  As it is not clear that the Veteran's representative intended to file a motion for CUE during the April 2014 hearing, as he merely indicated that he was "very close to saying" that there was CUE in the July 1995 Board decision, and that such motion was not in writing, the Board will take no further action in that regards.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  In a July 2006 Decision Review Officer decision, the RO awarded service connection for major depression with psychotic features/schizophrenia, effective December 12, 2001.  Although notified of the decision, and of his appellate rights, the Veteran did not appeal any aspect of the July 2006 rating decision. 

3.  In an August 2007 Statement in Support of Claim, the Veteran alleged that he was entitled to an effective date earlier than December 2001 for the award of service connection for major depression with psychotic features/schizophrenia.


CONCLUSION OF LAW

As the Veteran's claim for an effective date earlier than December 12, 2001 for the award of service connection for major depression with psychotic features/schizophrenia is a freestanding claim over which the Board does not have jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2014 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, namely a claim for an earlier effective date for the award of service connection for major depression with psychotic features and schizophrenia.  The hearing transcript reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran testified regarding the circumstances surrounding the onset of his symptoms and his post-service hospitalization in 1991.  In addition, the Veteran's representative provided detailed argument in support of the Veteran's claim for an earlier effective date.
Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R.       § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A.        § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201. 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.   See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

The basic facts pertinent to this appeal are not in dispute.  The claims file reflects that the Veteran filed requests to reopen claims for service connection for a major depressive disorder and schizophrenia on December 12, 2001, that the RO initially denied the claim, and that he pursued subsequent attempts to reopen the claim and establish entitlement to service connection for a psychiatric disorder.

Ultimately, in a July 2006 DRO decision, the RO reopened the claim and awarded service connection for major depression with psychotic features/schizophrenia, effective December 12, 2001.  Through correspondence dated in July 2006, the RO notified the Veteran of the award, furnishing him with a copy of the DRO decision, and a VA Form 4107 explaining his rights to appeal.  The Veteran did not appeal any aspect of the July 2006 DRO decision, to include the initial rating assigned, or the effective date of the award.  In August 2007, the RO received correspondence from the Veteran in which he alleged entitlement to an earlier effective date for the award of service connection for this disability.

In Rudd v. Nicholson, 20 Vet. App, 296 (2006), it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet. App. at 300.   If an RO decision assigning an effective date has become final, a claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error in a prior decision. See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) (en banc) (same). 

In this case, as no aspect of the RO's July 2006 DRO decision awarding service connection for major depression with psychotic features/schizophrenia was appealed, that decision-and all of its components, to include the effective date of the award-is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits any subsequently-received claim for an earlier effective date for the award of service connection for major depression with psychotic features/schizophrenia.  

The Board notes the argument of the Veteran's representative suggesting that the Veteran was unable to file a NOD to the November 1999 rating decision due to "cultural factors," namely being the "breadwinner" for his family after his father's murder in 1980 and being located in Puerto Rico.  Such assertion generally appears to raise the question of whether the doctrine of equitable tolling should be considered.   The Veteran's representative seems to generally imply that the Veteran was not competent to pursue his claim at that time due to his psychiatric disorder, and thus he should not have been expected to file a NOD with the November 1999 rating decision.

The doctrine of equitable tolling has been a matter of controversy and flux in VA benefits law.  See generally Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009) (overturning a prior holding in Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006) which held that a timely filing of a Substantive Appeal is subject to equitable tolling); Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007) (holding that federal courts could not create equitable exceptions to jurisdictional requirements).

Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period. Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).   If shown, the "clock stops" and the requested period is not counted against the time-period for filing.   Id.

In the present case, the Veteran's representative essentially claims that the Veteran was unable to file a NOD to the June 1999 rating decision after his father's murder in 1980 as he had suffered a "psychotic break" and was responsible for caring for his family.  Significantly, the Veteran's representative has not argued that the Veteran was unable to file a NOD following the July 2006 DRO decision that ultimately awarded service connection and assigned the effective date.  The doctrine of equitable tolling, however, is not applicable to this case.  Equitable tolling applies to a delay in filing a NOD, not the lack of filing of such a document. 

Even, assuming, arguendo, the doctrine of equitable tolling is potentially applicable to a case, such as this one, in which no NOD was filed, the Board finds that, here, there would be no basis in fact to apply equitable tolling.

The June 1999 rating decision was mailed to the Veteran on June 3, 1999 (per the date on the notice letter).  However, aside from the fact that Veteran did not express disagreement following the presumed receipt of notice in the June 1999 rating decision, he has not demonstrated due diligence in pursuing his service connection claim at that time.  Indeed, the Veteran did not contact VA until two years later, in November 2001, when he requested a copy of his service treatment records and informed VA that he had moved to another state.  He did not file another claim for benefits until December 12, 2001, which is the currently assigned effective date for the award of service connection.  

The Board again points out, as mentioned above, that the finality of the July 2006 DRO decision could be vitiated by a finding of clear and unmistakable error (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed.Cir. 1998).  A claim of CUE requires not only some degree of specificity as to what the alleged error is, but also-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  No such claim has been raised here.

Given the finality of the July 2006 DRO decision, and the fact that CUE-an exception to finality-has not been established or even alleged, the August 2007 claim for earlier effective is without legal merit, and must be denied on that basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Simply stated, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.


ORDER

The claim for an effective date earlier than December 12, 2001, for service connection for major depression with psychotic features/schizophrenia is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


